Case 1:03-md-01570-GBD-SN Document 4688 Filed 07/17/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

In re Terrorist Attacks on September 11, 03-md-1570
2001 (GBD)(SN) ECF Case

 

 

This document relates to:
Cheryl Rivelli et al. v. Islamic Republic of Iran, 1:18-cv-11878 (GBD) (SN)

AFFIDAVIT OF SERVICE
STATE OF NEW YORK

: SS.
COUNTY OF NEW YORK :

TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK

Jerry S. Goldman, Esq., an attorney at law duly admitted before the Courts of the
State of New York, being duly sworn, hereby deposes and says that:

1. Plaintiffs’ Summons, Complaint, and Notice of Suit, and translations of
each, filed in the above-captioned matter were served upon defendant the Islamic
Republic of Iran.

2. Service was effectuated upon the Iranian Ministry of Foreign Affairs as
transmitted by the Foreign Interests Section of the Embassy of Switzerland in Tehran on
June 11, 2019, in accordance with the Foreign Sovereign Immunities Act, 28 U.S.C. §
1608, ef seq. True and correct copies of the Return of Service and supporting U.S.
Department of State documents are attached hereto as Exhibit A.

3. The Clerk of Court’s transmittal to the State Department, pursuant to

Foreign Sovereign Immunities Act, 28 U.S.C. § 1608, et seq., made at my request and

 
Case 1:03-md-01570-GBD-SN Document 4688 Filed 07/17/19 Page 2 of 2

after payment of the requisite fees is attached hereto and incorporated herein as Exhibit

B; see also, Certificate of Mailing, ECF 12.

4. Receipt of transmittal by the State Department was acknowledged by the

Clerk of the Court on July 12, 2019.

| declare under penalty of perjury under the laws of the United States of America

that the foregoing information contained herein is true and correct.

I

Jerry S. “] n\Esq.

Dated: July 17, 2019

Sworn on before me this \t"
day of July, 2019.

 

2—~ Notary Public

Stephen Wah
aplic State of New York

no, o2WAG385167

i i s Goun
Qualified in Queen .
Certificate Filed In New ‘

Commission Expires Dece

  
   
       
 
  

 
  
 

Notary

 
 

  
